 

Exhibit 10.21

 

JAMES RIVER GROUP HOLDINGS, LTD.

Clarendon House

2 Church Street

Hamilton HM 11 Bermuda

 

Dated as of November 18, 2014

 

Mr. Gregg Davis

 

Dear Gregg:

 

The purpose of this letter (this “Agreement”) is to confirm that we have agreed
to amend and restate as of the Effective Date (as hereinafter defined) our prior
agreement with respect to the terms of your continued employment by James River
Group Holdings, Ltd. (f/k/a Franklin Holdings (Bermuda), Ltd.), a Bermuda
company (the “Parent Company”), and its subsidiary James River Group, Inc., a
Delaware corporation (the “Company”) which prior agreement was effective October
1, 2012 (the “Prior Agreement”).

 

The Parent Company has filed a registration statement with the Securities and
Exchange Commission to conduct an initial public offering (the “Offering”) of
common shares of the Parent Company, and the Parent Company and you desire to
amend and restate the Prior Agreement on such date that the Offering is
consummated and immediately prior to the consummation of the Offering (the
“Effective Date”).

 

In consideration of the mutual promises contained in this Agreement, the parties
to this Agreement hereby agree as follows:

 

1.          EMPLOYMENT AND TERM.  Effective as of the Effective Date, the Parent
Company and the Company, respectively, agree to continue to employ you (the
“Executive”) as Chief Financial Officer of the Parent Company and Chief
Financial Officer of the Company, and Executive hereby accepts such employment
on the terms hereinafter set forth.  The term of this Agreement shall be one
year commencing as of the Effective Date and ending on the date immediately
preceding the first anniversary of the Effective Date, subject to the
termination provisions of Section 6.  The term of this Agreement shall
thereafter be automatically renewed for additional one year periods unless
written notice to the contrary shall be given by either party to the other not
less than 60 days prior to the end of the initial or any renewal term that the
term shall not thereafter be renewed (“Non-Renewal Notice”), subject to the
termination provisions of Section 6.  The initial term plus any renewals thereof
shall hereafter be referred to as the “Term.”  In furtherance of the foregoing,
in the event that the Offering is not consummated on or before June 30, 2015 for
any reason whatsoever, this Agreement shall not be effective and the Prior
Agreement shall continue in effect pursuant to the terms thereof.

 

 

 

 

2.          COMPENSATION.

 

(a)          Salary.  Commencing as of the Effective Date, Executive shall be
paid a base salary at a rate of not less than $375,000 per year, payable by the
Company in periodic installments in accordance with the Company’s normal payroll
practices.  

 

(b)          Bonus and Long-Term Incentive Plan.  For each fiscal year during
the Term in which Executive is employed by the Company as of the last day of
such fiscal year, Executive shall be eligible to receive such discretionary
bonuses as the Board of Directors of the Parent Company (the “Parent Board”)
(other than Executive, if Executive is a member of the Parent Board), in its
discretion, may determine based on Executive’s performance during such fiscal
year, which shall be paid on or before March 15 of the subsequent fiscal
year.  In addition, Executive shall be eligible to participate in any long-term
incentive plan of the Company Group in effect from time to time.

 

(c)          Vacation, Benefits.  Executive shall also be entitled, during the
Term to participate in all employee benefit plans and other fringe benefits or
plans of the Company generally available to executive employees of the Company
Group (as defined in Section 4(a)) or generally available to the Company’s
United States-based executive employees, at the Company’s expense, including:

 

(i)          a total of six weeks of paid vacation per annum (not subject to
carry over to subsequent years), which will be pro-rated for the first and last
year of the Term;

 

(ii)         tax equalization payments pursuant to the Company’s tax
equalization policies (“Tax Equalization Policies”), provided that such tax
equalization payments shall be made no later than the end of the second calendar
year after the year in which the Executive’s income tax return is required to be
filed (including any extensions) for the year to which the compensation subject
to the tax equalization payment relates, or, if later, the second calendar year
beginning after the latest year in which the Executive’s foreign tax return or
payment is required to be filed or made of the year to which the compensation
subject to the tax equalization payment relates, and further provided that if
the right to such tax equalization proceeds arises as a result of audit,
litigation, or similar proceeding, such tax equalization payments are scheduled
and made in accordance with the tax gross-up payment provisions of Treas. Reg.
§1.409A-3(j)(1)(v); and

 

(iii)        business expense reimbursement for all reasonable business expenses
(including without limitation travel to Bermuda for business purposes) upon the
presentation of reasonably itemized statements of such expenses in accordance
with the Company’s policies and procedures.  The amount of expenses eligible for
reimbursement pursuant to this Agreement during any tax year of Executive shall
not affect the expenses eligible for reimbursement in any other tax year.  The
right to reimbursement provided in this Agreement is not subject to liquidation
or exchange for another benefit.  In no event shall the reimbursement of an
eligible expense under this Agreement occur later than the earlier of (i) six
months from the date of incurrence and (ii) the end of the calendar year
following the calendar year in which such expense was incurred.

 

2

 

 

(d)          Chartered Aircraft.  The Company hereby agrees that from time to
time Executive may travel on chartered aircraft in connection with the
performance of his duties hereunder.  The Company further agrees that Executive
may continue to charter planes for business travel as is reasonably necessary to
efficiently carry out his duties for the Parent Company in Bermuda.

 

(e)          Claw-Back.  Executive acknowledges that to the extent required by
applicable law or written company policy adopted by the Board to implement the
requirements of such law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act), any bonus and other
incentive compensation (if any) shall be subject to any clawback, forfeiture,
recoupment or similar requirement as the Parent Board may determine in its sole
discretion is necessary or desirable to implement such law or policy.

 

3.          DUTIES.  Executive shall perform all duties normally associated with
the position of Chief Financial Officer of the Parent Company and such other
reasonable duties as may be assigned to him by the Parent Board, and all duties
normally associated with the position of Chief Financial Officer of the Company
and such other reasonable duties as may be assigned to him by the Board.  In his
capacity as Chief Financial Officer of the Parent Company, Executive shall
report directly to the Chief Executive Officer and to the Parent Board.  In his
capacity as Chief Financial Officer of the Company, Executive shall report
directly to the Chairman of the Board and the Board, and/or at such time, if
any, that the Board appoints a Chief Executive Officer of the Company, to such
Chief Executive Officer.  Executive will devote his entire working time,
attention, and energies to carrying out and fulfilling his duties and
responsibilities under this Agreement.  Executive agrees to abide by all
policies applicable to employees of the Company Group adopted by the Parent
Board.  Executive's duties as Chief Financial Officer of the Parent Company will
be performed primarily at the Parent Company's offices in Hamilton, Bermuda, and
the Executive's duties as Chief Financial Officer of the Company will be
performed primarily at the Company's offices in Raleigh, North Carolina;
provided, however, that the foregoing duties may be performed in locations other
than the aforementioned locations if the business of the Company and the Parent
Company so require, but at all times the Executive shall comply with the
operational guidelines of the Company and the Parent Company with respect to the
scope of duties and activities to be performed in the United States and Bermuda,
as in effect from time to time.  Executive represents that he is able and
willing to engage in frequent travel to Bermuda and other international travel
as is necessary to the business interests of the Company Group.

 

4.          CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.

 

(a)          Executive will not at any time during the Term or thereafter:

 

(i)          reveal, divulge, or make known to any person, firm, or corporation
or use for his personal benefit or the benefit of others (except the Parent
Company and any of its direct or indirect subsidiaries (hereinafter referred to
as “Affiliates,” and the Company, together with such Affiliates, the “Company
Group”)), directly or indirectly, any confidential or proprietary information
received or developed by him during the course of his employment. For the
purposes of this Section 4(a)(i) confidential and

 

3

 

 

proprietary information (“Confidential Information”) shall be defined to mean
(1) all historical and pro forma projections of loss ratios incurred by the
Company Group; (2) all historical and pro forma actuarial data relating to the
Company Group; (3) historical and pro forma financial results, revenue
statements, and projections for the Company Group; (4) all information relating
to the Company Group’s systems and software (other than the portion thereof
provided by the vendor to all purchasers of such systems and software); (5) all
information relating to the Company Group’s unique underwriting approach; (6)
all information relating to plans for, or internal or external discussions
regarding, acquisitions of or mergers with any business or line of business; (7)
non-public business plans; (8) all other information relating to the financial,
business, or other affairs of the Company Group including their customers; and
(9) any information about any shareholder of the Parent Company, or any of the
officers or employees of any Company Group entities, that has been furnished or
made available to Executive as a result of his positions with the Parent Company
and the Company.  Section 4(a)(i) shall not apply to Executive following the
termination of his employment with the Parent Company and the Company with
respect to any Confidential Information known or made generally available to the
general public or within the industry by persons other than Executive or a
person acting with or at the request of Executive; or

 

(ii)         reveal, divulge, or make known to any person, firm, or corporation,
or use for his personal benefit or the benefit of others (except the Company
Group), directly or indirectly, the name or names of any Customers (as defined
in Section 5 below) of the Company Group, nor will he reveal, divulge, or make
known to any person, firm, or corporation or use for his personal benefit or the
benefit of others (except the Company Group), directly or indirectly, any trade
secrets or any knowledge or information concerning any business methods or
operational procedures engaged in by the Company Group (collectively,
“Privileged Information”); provided, however, the restrictions set forth in this
Section 4(a)(ii) shall not apply to Executive following the termination of his
employment with the Parent Company and the Company with respect to any
Privileged Information known or made generally available to the general public
or within the industry by persons other than Executive or a person acting with
or at the request of Executive.

 

5.          NON-COMPETITION.

 

(a)          Executive acknowledges and agrees that as the Parent Company’s and
the Company’s Chief Financial Officer (i) he will be responsible for and
directly involved in developing customer goodwill and relationships for the
benefit of the Company Group, including personal contact with customers and
supervising others who contact customers and develop customer goodwill and
relationships; (ii) he will be provided and have access to the Company Group’s
Confidential Information and Privileged Information, and will be compensated for
the development, and supervising the development, of the same and (iii) he will
have unique insight into and knowledge of the skills, talents and capabilities
of the Company Group’s key employees.  Executive also acknowledges and agrees
that at the inception of his employment with the Company it was agreed that he
would be bound by noncompetition restrictions that are similar to the
restrictions in this Agreement.

 

4

 

 

(b)          Executive agrees that during his employment by the Parent Company
and/or the Company he will not compete against the Company Group in any manner,
including without limitation by engaging in, or by assisting any other person or
entity to engage in, or by having an ownership interest in, any Competitive
Business (as defined below) in the Territory (as defined below), or by engaging
in any conduct described in clauses (c)(i), (ii) or (iii) below.  

 

(c)          Executive further agrees that after his employment by both the
Parent Company and the Company ends for any reason, he will not during the
Restricted Period (as defined below):

 

(i)          compete against the Company Group by engaging in, or by assisting
any other person or entity to engage in, or by having an ownership interest in,
any Competitive Business in the Territory (as defined below);

 

(ii)         compete against the Company Group by soliciting any Customer (as
defined below) in order to provide any goods or services to such Customer in
competition against the Company Group, or by soliciting any Agent (as defined
below) in order to obtain referrals from such Agent in competition against the
Company Group;

 

(iii)        induce or persuade any Customer or Agent not to do business with,
or to switch business from, or reduce business with, the Company Group;

 

(iv)        solicit, or assist others in soliciting, Key Employees (as defined
below) to either leave the Company Group or to engage in a Competitive Business.

 

(d)          For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below:

 

(i)          “Agent” shall mean any insurance agent, insurance broker, wholesale
agent, general agent, or other person (A) that acted on behalf of any customer
of the Company Group to obtain insurance from any Company Group entity or who
referred any insurance business to any Company Group entity during the Final
Year (as defined below) and (B) with respect to which either Executive had
either (I) Confidential Information or Privileged Information or (II) account
responsibility either directly or through managing employees with such account
responsibility.

 

(ii)         “Competitive Business” shall mean the business of acquiring,
holding, and/or operating excess and surplus line insurance companies, and any
other material business that the Company Group is engaged in as of the date of
this Agreement and as the business of the Company Group evolves during
Executive’s employment with the Company.  For informational purposes only and
not for the purpose of construing or restricting the scope of the term
“Competitive Business,” the parties agree that the following activities in which
the Company Group is currently engaged are within the scope of Competitive
Business: providing workers' compensation insurance in North Carolina, South
Carolina and Virginia, providing excess and surplus lines insurance in the
United States and  writing working layer casualty reinsurance through a
reinsurance company from Bermuda.

 

5

 

 

(iii)        “Customer” shall mean any customer of the Company Group that (A)
purchased products or services from the Company during the twelve month period
immediately preceding Executive’s last day of employment with the Parent Company
and the Company (the “Final Year”), and (B) about which Executive either had
Confidential Information or Privileged Information or personal or management
responsibility for customer contact or service.

 

(iv)        “Key Employees” shall mean any executive, managerial, sales,
finance, actuarial, marketing, or supervisory level employees of the Company
Group under Executive’s direct or indirect management authority during the Final
Year.

 

(v)         “Restricted Period” shall mean 18 months.

 

(vi)        “Territory” shall mean Bermuda and each and every state or other
United States jurisdiction where the Company Group is licensed or admitted at
the end of the Term and/or is then in the process of seeking to be licensed.

 

(e)          The restrictions contained in this Section 5 shall not prevent the
purchase of ownership by Executive of not more than 3% of the securities of any
class of any corporation, whether or not such corporation is engaged in any
Competitive Business, which are publicly traded on any securities exchange or
any “over the counter” market.

 

6.          TERMINATION.  Executive’s employment hereunder shall terminate under
the following circumstances:

 

(a)          Termination for Cause.  The Parent Company and/or the Company may
terminate the employment of Executive for Cause at any time by providing written
notice to Executive specifying the cause of the termination. For the purposes of
this Agreement, “Cause” means that:  (i) Executive willfully violated Sections 4
or 5 of this Agreement; (ii) Executive grossly neglected his duties hereunder;
(iii) Executive was convicted of a felony, or a crime involving moral turpitude
(meaning a crime that includes the commission of an act of depravity,
dishonesty, or bad morals); (iv) Executive has committed an act of dishonesty,
fraud, or embezzlement against any Company Group entity; (v) Executive willfully
and/or knowingly breached any provision of this Agreement other than Section 4
or Section 5 in any material respect, or willfully and/or knowingly violated the
Parent Company’s or the Company’s written policies; or (vi) Executive willfully
failed or refused to follow the lawful instructions of the Chief Executive
Officer of the Parent Company, the Parent Board, the Chairman of the Board, or
the Board that are consistent with this Agreement (“Insubordination”).  In the
event that the Parent Company and/or the Company provides written notice of
termination for Cause pursuant to Section 6(a)(ii) or (vi), Executive shall be
entitled to cure any alleged neglect of his duties or Insubordination, to the
extent curable, within thirty (30) days of receiving written notice from the
Parent Company or the Company specifying the factual basis for its belief that
Executive grossly neglected his duties hereunder or engaged in
Insubordination.  If Executive is terminated for Cause, Executive’s compensation
shall terminate on the date of such termination, and any Parent Company stock
options,

 

6

 

 

whether vested or unvested at that time, shall be immediately forfeited and
canceled effective as of the date of such termination.

 

(b)          Company Termination Without Cause; Companies Non-Renewal
Termination.  The Parent Company and/or the Company may terminate the employment
of Executive at any time without Cause, with or without prior notice.  If (i)
the Parent Company and the Company deliver a timely Non-Renewal Notice and
Executive has not timely delivered a timely Non-Renewal Notice, (ii) Executive
continues in employment with the Parent Company or the Company through the last
day of the Term, and (iii) the parties have not executed a written agreement
applicable to Executive’s employment after the expiration of the Term, then
Executive’s employment with both the Parent Company and the Company shall
terminate on the last day of the Term (a “Companies Non-Renewal Termination”).
If either the Parent Company or the Company terminates Executive’s employment
without Cause or delivers a Non-Renewal Notice, but the other company does not
terminate Executive’s employment or delivers a Non-Renewal Notice , then this
Agreement shall remain in full force and effect as applied to such other company
and all obligations of the company that terminated Executive’s employment shall
become obligations of the other company.  

 

(c)          Termination by Executive for Good Reason.  Executive may, at his
option, terminate this Agreement for Good Reason in accordance with the terms of
this Section 6(c).  “Good Reason” shall mean the occurrence of any one or more
of the following events without the prior consent of Executive:

 

(i)          A material diminution in Executive’s authority, duties or
responsibilities, or requiring Executive to report directly to a person or
persons other than as set forth in Section 3 of this Agreement, provided,
however, a termination without Cause by either the Company or the Parent
Company, but not both, pursuant to Section 6(b) shall not constitute Good
Reason;

 

(ii)         A material diminution in Executive’s base salary;

 

(iii)        The Company’s requiring Executive to be based at any office or
location more than 35 miles from Raleigh, North Carolina; or

 

(iv)        Any action or inaction by the Parent Company and/or the Company
which constitutes a material breach of the terms of this Agreement;

 

and, in each case, the failure by the Parent Company or the Company, as
applicable, to cure such condition within the 30-day period after receipt of
written notice from Executive specifying in detail the factual basis for his
belief that he has Good Reason to resign (“Good Reason Notice”).  Executive must
deliver a Good Reason Notice within 30 calendar days after the initial existence
of a Good Reason condition, and, if the Parent Company or the Company, as
applicable, fails to timely cure such Good Reason condition, Executive must
terminate his employment with both the Parent Company and the Company within one
year after the initial existence of such Good Reason condition,

 

7

 

 

and any failure by Executive to timely comply with either of these requirements
shall constitute a waiver of Executive’s right to resign for Good Reason for
such condition.    

 

(d)          Termination due to Death or Disability.  Executive’s employment
hereunder shall terminate upon his death.  The Parent Company and/or the Company
may terminate Executive’s employment if he is prevented from performing his
responsibilities under this Agreement because of “Disability.”  A “Disability”
means that Executive is unable to engage in any substantial gainful activity by
reason of a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or disability insurance benefit plan covering Company employees
(“Disability Plan”).  If Executive is unable to perform his responsibilities, by
reason of any accident, illness, or mental, or physical impairment, for a period
that is reasonably anticipated by the Parent Company and/or the Company to be
longer than the waiting period in the Disability Plan, then, at the Parent
Company’s or the Company’s request, Executive shall promptly apply for such
income replacement benefits.

 

(e)          Expiration of Term.  If (i) Executive delivers a timely Non-Renewal
Notice to the Parent Company and/or the Company pursuant to Section 1 (whether
or not the Parent Company and/or the Company have timely delivered a timely
Non-Renewal Notice), (ii) Executive continues in employment with the Parent
Company or the Company through the last day of the Term, and (iii) the parties
have not executed a written agreement applicable to Executive’s employment after
the expiration of the Term, then Executive’s employment with both the Parent
Company and the Company shall terminate on the last day of the Term.

 

7.          COMPENSATION AND BENEFITS UPON TERMINATION.

 

(a)          If, during the Term, the Parent Company and the Company terminate
Executive’s employment without Cause, there is a Companies’ Non-Renewal
Termination, or Executive terminates his employment for Good Reason, then:

 

(i)          as soon as practicable following such termination but no later than
ten days after the Termination Date (as defined below), the Company shall pay to
Executive his accrued but yet unpaid base salary earned through the Termination
Date and any accrued, but unused vacation pay through the Termination Date (the
“Accrued Obligations”);

 

(ii)         within 45 days following the Termination Date, the Company shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date;

 

(iii)        any accrued but unpaid Tax Equalization Policy obligations of the
Company shall be paid in accordance with such policy; and

 

8

 

 

(iv)        subject to the execution and delivery of a general release (which
release shall not alter or result in the waiver of Executive’s right to exercise
the portion of any stock options that vested through the Termination Date, or
any rights under this Section 7(a)) in a form acceptable to the Parent Company
and the Company within 30 days after the Termination Date (the “Release
Expiration Date”), which release has not been revoked, Executive is entitled to
receive:

 

(1)         a gross amount equal to (x) Executive’s base salary in effect on the
Termination Date divided by (y) 12, per month, subject to any applicable
deductions and withholdings, for a period of 36 months after the Termination
Date, which shall be paid in periodic installments by the Company  in accordance
with the Company’s normal payroll practices in effect as of the Termination Date
commencing on the first payroll cycle which is at least 45 days after the
Termination Date, unless such payments are required to be delayed pursuant to
Section 8 below;

 

(2)         the continuation of coverage under all employee benefit insurance
plans in which Executive was a participant as of the Termination Date, to the
extent such post-employment coverage is authorized by such plans, at the
Company’s expense for a period of 12 months after the Termination Date,
provided, however if post-employment coverage is not authorized under the
Company’s health insurance plan, then the Company will pay Executive the premium
cost for health insurance coverage that the Company would have paid if Executive
had continued being a participant in the Company’s health insurance plan during
such twelve month period, and such amount shall be paid at the time such
premiums would have been paid if Executive had continued being a participant in
the Company’s health insurance plan during such twelve month period; and

 

(3)         any unpaid discretionary bonus awarded to Executive for the year
prior to the year in which the Termination Date occurs, which shall be paid in a
lump sum on the normal bonus payment date.

 

(v)         In the event that Employee fails to execute the Release on or prior
to the Release Expiration Date, Employee shall not be entitled to any payments
or benefits pursuant to Section 7(a)(iv).  Notwithstanding the foregoing, if the
Release could become effective during the calendar year following the calendar
year of the Termination Date, then no such payments that constitute “deferred
compensation” under Internal Revenue Code Section 409A shall be made earlier
than the first day of the calendar year following the calendar year of the
Termination Date.

 

(b)          If Executive’s employment is terminated as a result of death or by
the Company for Cause or because of Disability, or if a termination of
employment occurs as a result of Executive’s delivering a timely Non-Renewal
Notice:

 

(i)          within ten days following the Termination Date, the Company shall
pay to Executive the Accrued Obligations;

 

9

 

 

(ii)         within 45 days following the Termination Date, the Company shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date; and

 

(iii)        any accrued but unpaid Tax Equalization Policy obligations of the
Company shall be paid in accordance with such policy.

 

(c)          Except for payments provided under Sections 7(a)(i), 7(a)(ii),
7(a)(iii) and 7(b), all compensation and benefits paid pursuant to this Section
7 shall cease and Executive shall promptly return any amount paid under Section
7(a)(iv) to the Company if Executive violates any of the terms of Sections 4 or
5 above during the Restricted Period. In addition to these remedies, the Parent
Company and the Company shall have all other remedies provided by this Agreement
and by law for the breach of Sections 4 or 5 above.

 

(d)          For purposes of this Agreement, “Termination Date” means the date
of Executive’s “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”).”

 

(e)          Executive’s rights with respect to the vesting and exercise of any
options after the Termination Date for any termination of employment other than
a termination for Cause shall be governed by option agreements between Executive
and the Parent Company and the Incentive Plan.

 

8.          409A COMPLIANCE.  This Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A).  Notwithstanding anything else contained in this Agreement
to the contrary, if Executive is a “specified employee” under the Parent
Company’s specified employee policy as in effect on the Termination Date, or if
no such policy is then in effect, within the meaning of Section 409A, any
payment required to be made to Executive hereunder upon or following the
Termination Date shall be delayed until after the six-month anniversary of
Executive’s “separation from service” (as such term is defined in Section 409A)
to the extent necessary to comply with, and avoid imposition on Executive of any
additional tax, interest, or penalty imposed under, Section 409A.  Should
payments be delayed in accordance with the preceding sentence, the accumulated
payment that would have been made but for the period of the delay shall be paid
in a single lump sum during the ten-day period following the six-month
anniversary of the Termination Date.  Each payroll period payment described in
Section 7(a)(iv)(1) shall be treated as a separate payment for purposes of
Section 409A.

 

9.          UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS.  Executive acknowledges
that the services to be rendered under the provisions of this Agreement are of a
special, unique, and extraordinary character; involve access to and development
of Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services

 

10

 

 

and that, by reason thereof, Executive agrees and consents that if he violates
any of the provisions of Sections 4 and 5 of this Agreement, the Parent Company
and the Company, in addition to any other rights and remedies available under
this Agreement or otherwise, shall be entitled to an injunction to be issued by
a court of competent jurisdiction restricting Executive from committing or
continuing any violation of Sections 4 and 5 of this Agreement.

 

10.         FURTHER ACKNOWLEDGEMENTS.  Executive further acknowledges and agrees
that the restrictions contained in Sections 4 and 5 above are reasonable and
necessary to protect the legitimate interest of the Company Group, in view of,
among other things, the short duration of the restrictions; the narrow scope of
the restrictions; the Company Group’s interests in protecting its trade secrets,
Confidential Information, and Privileged Information (which Executive agrees
would be useful to competitors for more than eighteen (18) months) and its
customer relationships and goodwill; Executive’s background and capabilities
which will allow him to seek and accept employment without violation of the
restrictions; and Executive’s entitlements under this Agreement.  If any
provision contained in Sections 4 or 5 above is adjudged unreasonable by a court
of competent jurisdiction or arbitrator in any proceeding, then such provision
shall be deemed modified as provided in Sections 4 or 5 above or by reducing the
scope of such provision, the period of time during which such provision is
applicable and/or the geographic area to which such provision applies, to the
extent necessary for such provision to be adjudged reasonable and enforceable.

 

11.         NOTICES.  Any notices provided for or permitted by this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person or three (3) days after it is mailed if delivered by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
party for whom intended at such party’s address set forth above or to such other
address as such party may designate by notice in writing given in the manner
provided herein.

 

12.         SECTION HEADINGS.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

13.         ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS.  This Agreement
constitutes the entire agreement and understanding between Executive, the Parent
Company and the Company with respect to the subject matter hereof and shall
supersede any and all other prior agreements and understandings, whether oral or
written, relating thereto or the employment of Executive by the Parent Company
and the Company, including without limitation the Prior Agreement.  This
Agreement may not be rescinded, modified, or amended, unless an amendment is
agreed to in a writing signed by Executive, by the Chief Executive Officer of
the Parent Company, and by the Chairman or an officer of the Company
specifically authorized by the Board (other than Executive), and any waiver
shall be set forth in writing and signed by the party to be charged.  This
Agreement may be executed in any number of counterparts, including by facsimile,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

 

11

 

 

14.         PARTIAL INVALIDITY.  The invalidity or unenforceability, by statute,
court decision, or otherwise, of any term or condition of this Agreement shall
not affect the validity or enforceability of any other term or condition hereof.

 

15.         GOVERNING LAW.  This Agreement shall be construed and administered
in accordance with the laws of North Carolina, without regard to the principles
of conflicts of law which might otherwise apply, except that Section 17 shall be
governed by the Federal Arbitration Act, to the extent applicable, and North
Carolina law to the extent that the Federal Arbitration Act does not apply.

 

16.         ASSIGNABILITY.  This Agreement may not be assigned by Executive, and
any purported assignment by Executive shall be null and void.  All of the terms
and conditions of this Agreement shall be binding upon and inure to the benefit
of the Parent Company and the Company, and their successors (including without
limitation any successor to the Company’s business as the result of a merger or
consolidation of the Company, whether or not the Parent Company’s or the Company
survives such merger or consolidation) and assigns.  Successors to the Company
shall include, without limitation, any corporation or corporations acquiring,
directly or indirectly, all or substantially all of the assets of the Company
whether by merger, consolidation, purchase, or otherwise and such successor
shall thereafter be deemed the “Company” for purposes hereof.  Successors to the
Parent Company shall include, without limitation, any corporation or
corporations acquiring, directly or indirectly, all or substantially all of the
assets of the Parent Company whether by merger, consolidation, purchase, or
otherwise and such successor shall thereafter be deemed the “Parent Company” for
purposes hereof.

 

17.         DISPUTE RESOLUTION.

 

(a)          Arbitration. In the event of disputes between the parties with
respect to the terms and conditions of this Agreement, such disputes shall be
resolved by and through an arbitration proceeding to be conducted under the
auspices of the American Arbitration Association (or any like organization
successor thereto) in the city of Raleigh, North Carolina; provided, however,
that either party may seek temporary or preliminary relief with respect to
appropriate matters (including, without limitation, enforcement of Sections 4
and 5 above) from a court in aid of arbitration.  Such arbitration proceeding
shall be conducted pursuant to the commercial arbitration rules (formal or
informal) of the American Arbitration Association in as expedited a manner as is
then permitted by such rules (the “Arbitration”).  Both the foregoing agreement
of the parties to arbitrate any and all such claims, and the results,
determination, finding, judgment, and/or award rendered through such
Arbitration, shall be final and binding on the parties to this Agreement and may
be specifically enforced by legal proceedings.  This Section 17(a) is without
prejudice to the Executive’s statutory right to complain to an employment
inspector and/or employment tribunal under Bermuda’s Employment Act 2.

 

(b)          Procedure.  Such Arbitration may be initiated by written notice
from either party to the other which shall be a compulsory and binding
proceeding on each party.  The Arbitration shall be conducted by an arbitrator
selected in accordance with the procedures of the American Arbitration
Association.  Time is of the essence of this

 

12

 

 

arbitration procedure, and the arbitrator shall be instructed and required to
render his or her decision within 30 days following completion of the
Arbitration.

 

(c)          Venue and Jurisdiction.  Any action to compel arbitration hereunder
or otherwise relating to this Agreement shall be brought exclusively in a state
court or federal court located in Raleigh, North Carolina, provided that, if a
federal court has jurisdiction over the subject matter thereof, then such action
shall be brought in federal court, and the Company and Executive hereby
irrevocably submit with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.

 

(d)          Waiver of Jury Trial.  IN THE EVENT OF ANY LITIGATION WITH RESPECT
TO ANY MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.

 

18.         COOPERATION.  Executive agrees that, upon reasonable notice and
without the necessity of the Parent Company obtaining a subpoena or court order,
Executive shall provide reasonable cooperation in connection with any suit,
action or proceeding (or any appeal from any suit, action or proceeding), or the
decision to commence on behalf of the Parent Company any suit, action or
proceeding, and any investigation and/or defense of any claims asserted against
any of the Parent Company’s or its Affiliates’ current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, which relates to events occurring during Executive’s
employment hereunder by the Parent Company or the Company as to which Executive
may have relevant information (including but not limited to furnishing relevant
information and materials to the Parent Company or the Company or its designee
and/or providing testimony at depositions and at trial), provided that with
respect to such cooperation occurring following termination of Executive’s
employment, the Parent Company shall reimburse Executive for expenses reasonably
incurred in connection therewith and shall schedule such cooperation to the
extent reasonably practicable so as not to unreasonably interfere with
Executive’s business or personal affairs. Notwithstanding anything to the
contrary, in the event the Parent Company requests cooperation from Executive
after his employment with the Parent Company and the Company has terminated and
at a time when Executive is not receiving any severance pay from the Parent
Company or the Company, Executive shall not be required to devote more than 40
hours of his time per year with respect to this Section 18, except that such 40
hour cap shall not include or apply to any time spent testifying at a deposition
or at trial, or spent testifying before or being interviewed by any
administrative or regulatory agency.

 

[Remainder of Page Intentionally Left Blank]

 

13

 

 

Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to me.  

 

  Very truly yours,           JAMES RIVER GROUP HOLDINGS, LTD.       By: /s/ J.
Adam Abram  



    Name: J. Adam Abram     Title: Chairman of the Board of Directors       and
Chief Executive Officer

 

  JAMES RIVER GROUP, INC.       By: /s/ J. Adam Abram  



    Name: J. Adam Abram     Title: Chairman of the Board of Directors       and
Chief Executive Officer



 

ACCEPTED AND AGREED TO AS OF   THIS 18th DATE OF NOVEMBER, 2014       /s/ Gregg
Davis   Gregg Davis  

 

[Signature Page to Amended and Restated Employment Agreement]

 

 

 

